Case 0:20-cv-60416-RS Document 1-51 Entered on FLSD Docket 02/26/2020 Page 1 of 3




                  EXHIBIT 49
 Case 0:20-cv-60416-RS Document 1-51 Entered on FLSD Docket 02/26/2020 Page 2 of 3




Anti-Phishing Solution:
The Real Time Protection

Phishing is the preferred technique to compromise corporate IT.
According to Verizon, at least 91% of IT breaches involved phishing in year 2015.



Users are unable to differentiate legitimate emails from fraudulent ones, phishing has become a
trend.

Vade Secure’s Anti-Phishing solution combines an individual behavioral email analysis with a real
time links exploration at the Time-Of-Click to ensure an overall safety of the messaging system.


SECURITY BEFORE, DURING, AND AFTER THE ATTACK

                                Eliminate the threat before it arrives
                                This technology identifies threats from the first email in
                                zero-day. The filter operates a behavioral analysis of each email,
                                including the header, attached files, links and structure. This step
                                recognizes most phishing patterns and quickly eliminate the threat
                                even on low volume waves.




                                Explore links during the wave
                                Links are explored during the filtering process to determinate
                                the harmlessness of the webpage. Vade Secure’s exploration
                                engine is based on heuristic technology coupled with machine
                                learning that detects fake pages aimed at deceiving users.




                                Double check after the email is received
                                Links are explored during the filtering process to determinate
                                the harmlessness of the webpage. Vade Secure’s exploration
                                engine is based on heuristic technology coupled with machine
                                learning that detects fake pages aimed at deceiving users.
 Case 0:20-cv-60416-RS Document 1-51 Entered on FLSD Docket 02/26/2020 Page 3 of 3


REAL TIME PHISHING PROTECTION
The most comprehensive Anti-Phishing solution
on the market. With the rise in phishing attacks in
both volume and sophistication, users are unable to                              From 2013 to 2015
recognize most advanced phishing emails.

With Vade Secure’s Anti-Phishing solution, your
                                                                                 +186%
                                                                                  of recieved and reported
users are protected at the most critical step: at                                    phishing campaigns
the time-of-click.                                                                                           APWG 2015




BRAND & HOST ALERT: A TEAMWORK
Being a global email security company, Vade Secure shares data with organizations
involved in phishing. Our community is composed of financial institution, ISPs, worldwide
brands, hosting companies and web browsers


SOLUTION AVAILABLE AS A PLUGIN, GATEWAY OR CLOUD SERVICE
Vade Secure’s Anti-phishing is available as a Plugin to complement your Anti-Spam solution,
in a Gateway or as a Cloud Service in our email filtering kit which includes Anti-Phishing and
Spear-Phishing, Anti-Malware and Anti-Spam.



                     As an On-Premise Solution                              As a Cloud Service




                                                                     more than

                      76
                    countries
                                              400M
                                          protected mailboxes
                                                                    4000
                                                                     customers
                                                                                       95%
                                                                                      renewal rate




                                USA - CANADA - FRANCE - HONG KONG - JAPAN
                                               Language-independent technology
Vade Secure
180 Sansome Street, Floor 2, 94104, San Francisco, CA - USA

Contact: sales@vadesecure.com - www.vadesecure.com
